REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Although the prior art such as Stark (US 9,107,340) as well as Applicant’s admitted prior art teach a tilling machine configured to be towed across a field, the tilling machine comprising: a frame including a jump arm frame unit (fig. 2); and a plurality of jump arm assemblies (14 and corresponding parts) supported along a length of the jump arm frame unit such that a lateral gap is defined between each adjacent pair of jump arm assemblies (fig. 2, space between each 18) of the plurality of jump arm assemblies, each jump arm assembly comprising: a jump arm (14) having a first end and a second end; a clamp unit (18) configured to couple said jump arm to said jump arm frame unit, said clamp unit comprising at least two clamp subunits (fig. 3, 17, 19), with said first end of said jump arm being connected to a first clamp subunit of said at least two clamp subunits (fig. 3); and a tilling disc (8).  However, the prior art fails to teach spacers as claimed in the present invention.  The spacers allow for proper lateral spacing on the frame unit as taught to be critical in the Specification [0044]. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308. The examiner can normally be reached M-F 10:30-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA H LUTZ/Primary Examiner, Art Unit 3671